TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00279-CV



     Universal Insurance Exchange; Universal Paratransit Insurance Services, Corp.;
     DKJ Group, Inc., Special Deputy Receiver for Universal Insurance Exchange and
               Universal Paratransit Insurance Services Corp., Appellants

                                                  v.

                                   Kourosh Hemyari, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
  NO. D-1-GV-06-000119, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                               MEMORANDUM OPINION


               This is an appeal from a March 30, 2011 district court order denying appellants’

“Application for Instructions Regarding Proper Treatment of Premium Overcharges” in a

receivership proceeding. The parties have filed a “Joint Motion to Stay Appeal,” informing this

Court that they have reached a settlement that, subject to approval by the district court, would

resolve the underlying dispute. The parties have requested an abatement of 120 days in order to

finalize their settlement and obtain district court approval. We grant the motion and abate the appeal

until October 20, 2011.
               It is the parties’ responsibility to submit to the Court a motion seeking dismissal or

an update regarding the status of the case on or before October 20, 2011.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: June 22, 2011




                                                 2